     Case 1:20-cv-00785-NONE-HBK Document 13 Filed 12/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       SEAN MICHAEL NICHOLS,                           Case No. 1:20-cv-00785-JDP
12                        Petitioner,                    ORDER GRANTING RESPONDENT’S
                                                         MOTION FOR EXTENSION OF TIME
13             v.
                                                         (Doc. No. 8)
14       CIOLLI,
                                                         ORDER DISMISSING RESPONDENT’S
15                        Respondent.                    MOTION TO STAY AS MOOT
16                                                       (Doc. No. 9)
17

18            Petitioner Sean Michael Nichols, a federal prisoner has pending a pro se petition for writ of
19   habeas corpus under 28 U.S.C. § 2241. (Doc. No. 1). Respondent moves for an extension of time
20   to file his answer, or in the alternative, a stay of the case pending a decision from the United States
21   Court of Appeals for the Ninth Circuit. (Doc. Nos. 8, 9).
22            Respondent moved for the Court to stay this case pending a decision from the Ninth Circuit
23   in Allen v. Ives, No. 18-35001 (9th Cir. 2020). (Doc. No. 9 at 3). Specifically, Respondent sought
24   to stay the instant case pending the Ninth Circuit’s decision to rehear Allen en banc. (Id.) On
25   September 22, 2020, the Ninth Circuit declined to rehear Allen en banc and reversed and remanded
26   the case to the district court.1 See Allen, No. 18-35001. Because the decision for which Respondent
27
     1
      On remand, the district court granted petitioner habeas relief. See Allen v. Ives, No. 3:17-cv-
28   00044-HZ (D. Or. Oct. 25, 2020).
                                                       1
     Case 1:20-cv-00785-NONE-HBK Document 13 Filed 12/29/20 Page 2 of 2


 1   sought a stay has now been made, the motion is moot. In the alternative, Respondent sought an

 2   extension of time to file a response or answer to the Petition. (Doc. No. 8). The Court finds good

 3   cause to grant Respondent an extension of time.

 4            Accordingly:

 5            1. Respondent’s motion for an extension of time (Doc. No. 8) is GRANTED. Respondent

 6               shall file a response or answer to the petition no later than January 14, 2021

 7            2. Respondent’s motion to stay (Doc. No. 9) is DISMISSED as moot.

 8
     IT IS SO ORDERED.
 9

10
     Dated:     December 29, 2020
11                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
